In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 18-2211 & 18-2232
TYJUAN ANDERSON, et al.,
                                               Plaintiffs-Appellants,
                                 v.

CITY OF ROCKFORD, et al.,
                                              Defendants-Appellees.
                     ____________________

         Appeals from the United States District Court for the
            Northern District of Illinois, Western Division.
   Nos. 3:15-cv-50065 & 3:15-cv-50064 — Frederick J. Kapala, Judge.
                     ____________________

       ARGUED MAY 14, 2019 — DECIDED JULY 25, 2019
                ____________________

   Before FLAUM, KANNE, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. Nowhere does the Constitution’s
promise of due process mean more than in a criminal trial.
This promise translates into an obligation when police and
prosecutors find themselves in possession of information that
exculpates a criminal defendant. That is the cornerstone of the
Supreme Court’s 1963 decision in Brady v. Maryland, and this
case presents serious and unresolved questions whether cer-
tain detectives in Rockford, Illinois, failed to adhere to their
2                                      Nos. 18-2211 & 18-2232

Brady obligations when prosecuting three men for the murder
of eight-year-old Demarcus Hanson on April 14, 2002. One of
those detectives has since admitted—under oath no less—to
engaging in serious misconduct during the investigation.
    In 2013 an Illinois court found a Brady violation as part of
vacating the murder convictions of Tyjuan Anderson, Lumont
Johnson, and Anthony Ross after each man served more than
a decade in prison. The case entered federal court when An-
derson, Johnson, and Ross then brought claims for money
damages under 42 U.S.C. § 1983 and state law against the City
of Rockford and a score of individual defendants. The district
court granted summary judgment on all claims in favor of all
defendants. We reverse. While the case entails many complex-
ities, Anderson, Johnson, and Ross have brought forth suﬃ-
cient evidence to move forward against particular defendants
on particular aspects of their alleged due process violations.
                               I
    Demarcus Hanson was killed by shots fired into his grand-
mother’s Rockford home. The State successfully prosecuted
Tyjuan Anderson, Lumont Johnson, and Anthony Ross for the
murder and each received a 50-year sentence. The men spent
more than a decade in prison before an Illinois court ordered
a new trial based on the delayed disclosure of Brady mate-
rial—specifically, the recorded jail calls of the prosecution’s
key witness in which he contradicted his trial testimony. An-
derson, Johnson, and Ross were retried and acquitted. They
then turned to federal court by filing this lawsuit against the
City of Rockford and multiple Rockford police oﬃcers alleg-
ing that the defendant oﬃcers violated their rights under the
U.S. Constitution and Illinois law by not only withholding the
recorded jail calls and other exculpatory information, but also
Nos. 18-2211 & 18-2232                                        3

by fabricating evidence leading to their convictions for a
crime they insist they did not commit.
   A. The Murder and Investigation
    At approximately 2:51 a.m. on April 14, 2002, someone
fired shots into Estelle Dowthard’s home. One of the bullets
struck and killed her eight-year-old grandson Demarcus Han-
son as he was sleeping in his bed. Responding oﬃcers from
the Rockford Police Department soon learned that Estelle’s
son, Alex Dowthard, was likely the shooter’s intended target.
Dowthard would come to play a substantial role in the inves-
tigation and, ultimately, the plaintiﬀs’ trials and convictions.
    Detectives Doug Palmer and Joseph Stevens—both de-
fendants in this case—led the investigation. Within hours of
the shooting, Palmer and another detective, defendant James
Randall, interviewed Dowthard, who denied any knowledge
about his nephew’s murder. Dowthard told the detectives
that, in the hours before the murder, he had a verbal alterca-
tion with Anderson, Johnson, and Ross near the M+M Market
in Rockford and he shot at the trio as they drove in a white
Suburban. Dowthard explained that he then drove to his
mother’s home and hid his gun under a car parked outside.
He insisted, however, that he was not present when shots
were later fired at his mother’s house and therefore did not
know who killed his nephew.
    The police used Dowthard’s admission that he possessed
a gun (and shot at the plaintiﬀs) to detain him on a parole vi-
olation. A few weeks later, on May 2, Detectives Palmer and
Stevens again sought to speak with Dowthard, this time at Big
Muddy River Correctional Center, where he was incarcerated
on the parole violation. And Dowthard again denied any
4                                      Nos. 18-2211 & 18-2232

knowledge about his nephew’s murder. During this visit, De-
tective Stevens also requested copies of Dowthard’s jail calls
to assist with the investigation. Less than two weeks later, un-
doubtedly to increase the pressure on Dowthard to cooperate,
the State resurrected an old set of forgery allegations (dating
to February 2002) that had gone uncharged. The new charges
provided a second basis to revoke Dowthard’s parole.
    Rockford police met with Dowthard a third time on May
31, 2002. This time Dowthard, who was still incarcerated for
the parole violation, agreed to talk, but only if detectives
agreed to inform the parole board of his cooperation. He then
provided Sergeant Gregory Lindmark and defendant Detec-
tive Theo Glover a written statement claiming, for the first
time, that he was present when his nephew was shot. Despite
his initial denials, Dowthard now claimed he saw three indi-
viduals—Anderson, Johnson, and Ross—exit a red car with
guns and then, as he was fleeing, heard shots fired toward his
mother’s house. He told the police that he initially denied see-
ing the shooters because he thought he could handle the mat-
ter himself. Later that summer, Dowthard repeated this story
before the grand jury, and on July 31, the State dismissed his
forgery charge.
   Detectives Stevens and Palmer also interviewed Lataurean
Brown, who was with Dowthard in the hours before the mur-
der. While Brown would eventually become an important
prosecution witness, during his initial interview on April 24,
he denied knowing who shot at the Dowthard home. But he
admitted to seeing Alex Dowthard fire shots at the plaintiﬀs’
Suburban earlier that night. He also told police that he drove
Dowthard to his mother’s house, where Dowthard hid his
gun under a car. The two men then drove to the Concord
Nos. 18-2211 & 18-2232                                       5

Commons, where Brown saw and spoke to his cousin
Rickedda Young. A few weeks later, Detectives Stevens and
Palmer interviewed Brown a second time. By the end of the
ten-hour interview, Brown changed his account and signed a
written statement claiming Anderson, Johnson, and Ross
were responsible for Hanson’s death.
    In April 2002, and following up on the information pro-
vided by Brown, the police spoke with Rickedda Young.
Young told Detectives Stevens and Scott Mastroinanni (also a
defendant in this case) that she saw and spoke to Brown and
Dowthard at the Concord Commons during the early morn-
ing hours of April 14. She stated that Dowthard and Brown
told her that someone had just fired shots at them as they fled
Dowthard’s mother’s house, but they did not know who. Nei-
ther Stevens nor Mastroinanni documented or disclosed this
fact—that immediately after the shooting, the State’s key wit-
nesses told a family member they did not see the shooter—in
the subsequent prosecution of Anderson, Johnson, and Ross.
   The Rockford police also investigated but ultimately ex-
cluded two other possible suspects, Kefentse Taylor and Casel
Montgomery, before arresting the three plaintiﬀs (Anderson,
Johnson, and Ross) for Demarcus Hanson’s murder.
   B. Criminal Trials
    Anderson and Johnson proceeded to trial in October 2002.
The Thursday before trial was to begin, the prosecution re-
ceived more than 40 hours of Alex Dowthard’s recorded jail
calls from the Rockford police. The tapes, which were made
available to the plaintiﬀs’ then-defense attorneys the follow-
ing afternoon, included Dowthard’s conversations with fam-
6                                       Nos. 18-2211 & 18-2232

ily and friends while he was incarcerated for the parole viola-
tion in May 2002. The conversations predated Dowthard’s
May 31 written statement in which he first implicated the
plaintiﬀs. Given the length and poor quality of the recordings,
the attorneys for the plaintiﬀs (then defendants) requested a
continuance for more time to listen to all of them and to de-
termine whether they contained exculpatory or otherwise
useful defense evidence. The trial court denied the request
and proceeded with jury selection, aﬀording the attorneys for
Anderson and Johnson only a couple of days to review the
recordings.
    With no physical or forensic evidence connecting the
plaintiﬀs to the crime, the prosecution’s case rested on the tes-
timony of Alex Dowthard and Lautaurean Brown. Dowthard
testified consistent with his May 31 written statement impli-
cating the plaintiﬀs, though he oﬀered a diﬀerent explanation
for his evolving account of the murder. Recall that in his writ-
ten statement Dowthard claimed that he initially lied to the
police (by denying knowledge of who shot Hanson) because
he thought he could handle the situation himself. At trial,
however, Dowthard testified that during his first two inter-
views he told detectives he did not witness the murder be-
cause he was on parole and telling the police the true and full
account of what happened during the early morning hours of
April 14 would mean admitting that he had a gun and thus
admitting to a parole violation. (This explanation made little
sense because Dowthard admitted to possessing a gun during
his first interview with police just hours after the murder,
which resulted in a parole violation.)
   Dowthard further testified that he eventually cooperated
with police without receiving anything in return. During
Nos. 18-2211 & 18-2232                                         7

cross-examination, however, he conceded that following his
testimony in the grand jury, the State dropped his unrelated
forgery charge, sent a letter to the parole board relaying this
information, and decided not to charge him for the shots he
fired at the plaintiﬀs just before Hanson’s murder. Neither
party introduced or otherwise used any aspect of Dowthard’s
jail calls at Anderson and Johnson’s trial.
    Lautaurean Brown also testified for the prosecution and,
like Dowthard, pointed the finger at the plaintiﬀs, though he
denied seeing anyone carrying a gun.
    As for the defense case, Anderson and Johnson presented
alibi witnesses and argued that two other individuals, Kefen-
tse Taylor and Casel Montgomery, were the actual shooters.
The jury found Anderson and Johnson guilty of murder, and
the trial court later sentenced each of them to 50 years’ impris-
onment.
   The third plaintiﬀ, Anthony Ross, proceeded to trial in
2004. Brown and Dowthard again testified for the prosecution
and echoed the accounts provided in the trial of Johnson and
Anderson. The jury also heard from Ross’s cousin, Sonya
White, who claimed she was with Ross when he tossed the
murder weapon into a lake and confessed to killing Hanson.
Ross then testified in his own defense and denied any involve-
ment in the murder while also presenting an alibi witness.
The jury returned a guilty verdict, and, as with Johnson and
Anderson, Ross received a sentence of 50 years.
   C. Post-conviction Proceedings
    Following unsuccessful direct appeals, all three plaintiﬀs
filed petitions for post-conviction relief in which they asserted
their innocence and alleged, as they do here, that the oﬃcers
8                                      Nos. 18-2211 & 18-2232

investigating Demarcus Hanson’s murder committed numer-
ous Brady violations. They also alleged that the defendant of-
ficers engaged in misconduct by coercing witnesses and fab-
ricating evidence. In support of their claim, the plaintiﬀs sub-
mitted an aﬃdavit by Detective Palmer—the lead investiga-
tor—in which Palmer admitted that he threatened witnesses,
falsified witness statements, neutralized exculpatory evi-
dence, and instructed witnesses to oﬀer testimony he believed
was false.
    The trial court reacted to Detective Palmer’s admissions of
misconduct by holding an evidentiary hearing on the plain-
tiﬀs’ petitions for post-conviction relief. The court heard tes-
timony from Palmer and approximately 34 other witnesses.
Palmer’s testimony focused on three topics: the circumstances
surrounding his resignation from the Rockford Police Depart-
ment in 2004, his own wrongdoing during the Hanson mur-
der investigation, and his belief that Anderson, Johnson, and
Ross did not commit the murder. We need focus only on the
testimony regarding police misconduct.
    Palmer admitted at length and in substantial detail that he
threatened and coerced witnesses to give statements and en-
couraged witnesses to provide false testimony during the
plaintiﬀs’ criminal trials. He described, for example, how he
had instructed the two key prosecution witnesses—
Dowthard and Brown—to testify consistently with their writ-
ten statements implicating the plaintiﬀs even though he be-
lieved those statements were false. He also explained how he
falsified a statement from a man named Bryce Croft and then
compelled Croft to sign the statement.
Nos. 18-2211 & 18-2232                                         9

    The details matter. According to Palmer, in the summer of
2002 and before the plaintiﬀs’ trials, Bryce Croft, then an in-
mate at Winnebago County Jail, requested to see him and,
during the meeting that followed, provided detailed infor-
mation implicating an alternative suspect, Casel Montgom-
ery, in Hanson’s murder. Palmer testified that instead of pur-
suing this lead against Montgomery, he took a deliberate step
to prevent Croft’s statement from being of any use to the
plaintiﬀs during their criminal trials. He told the court that he
did so at the direction of his supervisor, testifying that “Ser-
geant Lindmark told me to make a liar out of Bryce Croft.”
Palmer explained that, upon receiving this instruction, he met
a second time with Croft and, during that meeting, forced
Croft to sign a pre-written and false statement recanting his
original statement. The plaintiﬀs went to trial knowing none
of the circumstances surrounding Croft’s second statement or
that his recantation was false.
    Croft, too, testified at the evidentiary hearing and corrob-
orated much of Detective Palmer’s account. He explained that
he met with Palmer in July 2002 to provide information about
Casel Montgomery’s role in the murder. After doing so,
though, Palmer returned a few months later and, as Croft re-
counted, threatened him with perjury charges if he did not
recant his original statement implicating Montgomery. Croft
recalled that Palmer brought with him a pre-written state-
ment and, as part of leveling a threat of prosecution, de-
manded Croft sign it. Croft explained that he signed the sec-
ond statement—even though he knew it was false—because
of Palmer’s threats.
10                                     Nos. 18-2211 & 18-2232

   The plaintiﬀs also called Alex Dowthard as a witness, but
he asserted his Fifth Amendment privilege against self-in-
crimination and did not testify.
   As part of assessing the plaintiﬀs’ Brady claims, the trial
court also considered statements Dowthard made during tel-
ephone calls from jail in May 2002. It was undisputed that
these recorded conversations, which totaled approximately
40 hours, were not made available to the attorneys for Ander-
son, Johnson, and Ross until Friday, October 18, and Ander-
son and Johnson’s joint trial was to begin the following Mon-
day, October 21.
    Contrary to his testimony at the plaintiﬀs’ criminal trials,
during several conversations with family, Dowthard denied
being present when his nephew was shot and killed. These
conversations took place shortly after Dowthard’s incarcera-
tion for the parole violation and, importantly, at the time the
police were visiting him and pressing for information on the
Hanson murder. On May 2, for example, the same day Detec-
tives Palmer and Stevens visited Dowthard at Big Muddy,
Dowthard told his mother that “he told them the truth,” a
clear reference to telling the police that he did not know who
shot the young boy. And again, on May 11, Dowthard told his
cousin Antowan Lambert that, at the time of the murder, he
“wasn’t no mother f* * * ing where around, you know what
I’m saying.”
    The jail calls further revealed that Lambert, who oﬃcers
were also pressing for information about Hanson’s murder,
coached Dowthard on what to tell the police about the mur-
der and fed him information about what Lautaurean Brown
had told the police—all in an eﬀort to enable Dowthard to
align his account with Brown’s. For example, on May 16, two
Nos. 18-2211 & 18-2232                                        11

weeks before Dowthard gave police a statement incriminating
the plaintiﬀs, Lambert told Dowthard to memorize what he
was telling him so that Dowthard’s statement “w[ould] coin-
cide” with what Brown had already told police.
   In other calls from jail, Dowthard told friends and family
that the police were pressuring him to cooperate. In early
May, for instance, he told his mother that “[the police] talkin’
about bringin’ me up on some federal charges or whatever.”
On May 13, Dowthard learned he was being charged with an
unrelated forgery that would impact his parole status. On
May 20, Dowthard told someone named Maria that the police
were “playin’ with me, hurtin’ me until I’m damn near at the
point man, you just don’t know.” In this same call, Dowthard
added “[Detective] Palmer man got—hittin’ me all upside my
head and everything, man tellin’ my sister what to—put his
hands on me.”
    Following the hearing, the court rejected any claims of po-
lice misconduct, emphasizing that it did not find Detective
Palmer’s testimony credible. While recognizing the extraordi-
nary nature of Palmer’s admissions, the court concluded that
“through his words, actions and timing of his ‘disclosures,’”
the former detective had “cast a pall over the credibility of his
latter day revelations.” Our review of the record suggests that
the court’s credibility finding may have been driven in large
part by the circumstances surrounding Palmer’s resignation
from the Rockford Police Department. Those circumstances
are not relevant here.
    Turning to the plaintiﬀs’ arguments regarding
Dowthard’s jail calls, the court awarded each plaintiﬀ a new
trial, concluding that the State impermissibly delayed disclo-
sure of the recordings. The calls, the court explained, included
12                                      Nos. 18-2211 & 18-2232

“outright denials of knowledge about the facts of the case” as
well as “potential coaching” and “potential incentive” to im-
plicate the plaintiﬀs—and without timely access to the record-
ings, the plaintiﬀs were “denied an essential tool in testing the
credibility of Alex Dowthard.” The delayed disclosure was
particularly concerning, the court emphasized, because this
was “essentially a one-eyewitness case,” and the key im-
peachment material was turned over “on the virtual eve of
trial,” making it impossible for the attorneys to “meaningfully
listen to [the tapes] and evaluate them.” Due process de-
manded a new trial, the court concluded, because it could not
be suﬃciently assured that the outcome of the trial would
have been the same had Dowthard been cross-examined with
his statements on the tapes.
    The State unsuccessfully appealed the trial court’s award
of post-conviction relief. See People v. Johnson, 2014 IL App
(2d) 130368-U. The Illinois appellate court did not upset the
trial court’s finding that Anderson and Johnson established
a Brady violation. But the court reached a diﬀerent conclusion
as to Ross. Because Ross’s trial took place in 2004—more than
a year after the prosecution turned over the Dowthard
tapes—the court determined that he was not prejudiced by
the delayed disclosure of the recordings. Instead, the court af-
firmed the grant of post-conviction relief as to Ross on alter-
native grounds, holding that Ross’s counsel was ineﬀective
for failing to impeach Dowthard with the statements from his
recorded jail calls.
     D. Criminal Retrial
   In 2015 the defendants were retried for the Hanson mur-
der in a bench trial. This time Alex Dowthard invoked his
Nos. 18-2211 & 18-2232                                          13

Fifth Amendment privilege against self-incrimination and re-
fused to testify. Lautaurean Brown initially did the same but
then ultimately took the stand and stated that he “couldn’t see
[the shooting] ‘cause I pulled oﬀ.” Finally, Sonya White, who
testified at Ross’s original trial that Ross confessed to the mur-
der, recanted her prior testimony and stated that she did not
know who was responsible for Hanson’s death.
   The court acquitted all three men of murder.
   E. Civil Litigation
    In March 2015 the plaintiﬀs filed this lawsuit, raising
many of the same issues that formed the basis of their state
post-conviction petitions. In two separate complaints, the
plaintiﬀs asserted nine claims against the City of Rockford
and multiple Rockford police oﬃcers pursuant to 42 U.S.C.
§ 1983: violation of their due process right to a fair trial under
the Fourteenth Amendment, conspiracy to deprive them of a
right to a fair trial, failure to intervene, supervisory liability,
and malicious prosecution. Each claim alleged that the de-
fendant oﬃcers engaged in gross misconduct while investi-
gating Demarcus Hanson’s murder. The plaintiﬀs further al-
leged that the oﬃcers’ misconduct was undertaken pursuant
to a policy and practice of the Rockford Police Department.
They also advanced four separate claims under Illinois law:
malicious prosecution, intentional infliction of emotional dis-
tress, respondeat superior, and indemnification based on the
same underlying conduct as alleged in their federal claims.
   The case proceeded to discovery. What is most relevant for
purposes of appeal is that during the depositions of Detective
Palmer and Alex Dowthard, both individuals invoked their
14                                      Nos. 18-2211 & 18-2232

protection under the Fifth Amendment and declined to tes-
tify.
    The district court entered summary judgment for all de-
fendants on all claims. Beginning with the plaintiﬀs’ § 1983
due process claim, the court concluded the plaintiﬀs failed to
identify suﬃcient evidence to demonstrate that any of the de-
fendant police oﬃcers committed any of the alleged Brady vi-
olations or instances of evidence fabrication. Because each of
the remaining claims allege the same underlying conduct, this
conclusion led directly to the entry of summary judgment in
the defendants’ favor on every other claim.
     The plaintiﬀs now appeal.
                                 II
    We begin with the plaintiﬀs’ contention that the defendant
police oﬃcers deprived them of a fair trial in violation of their
rights under the Fourteenth Amendment’s Due Process
Clause. The plaintiﬀs root their claim in two diﬀerent theo-
ries: the defendant oﬃcers both withheld exculpatory evi-
dence in violation of their Brady obligations and fabricated
false witness statements. While we agree that summary judg-
ment was proper on the fabrication allegations (with one lim-
ited exception), we conclude that the plaintiﬀs presented
enough evidence to move forward on four particular grounds
supporting their due process claim based on alleged Brady vi-
olations.
     A. Due Process Claim: Brady Violations
   The district court concluded that the record showed no
genuine dispute as to whether the defendant police oﬃcers
suppressed exculpatory evidence. In reaching this conclusion,
however, the court failed to view the evidence in the light
Nos. 18-2211 & 18-2232                                          15

most favorable to the plaintiﬀs and adhere to the fundamental
principle that “at the summary judgment stage the judgeʹs
function is not himself to weigh the evidence and determine
the truth of the matter but to determine whether there is a
genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 249 (1986).
    The teachings of Brady are clear. In Brady itself the Su-
preme Court held that “the suppression by the prosecution of
evidence favorable to an accused…violates due process
where the evidence is material either to guilt or to punish-
ment, irrespective of the good faith or bad faith of the prose-
cution.” 373 U.S. 83, 87 (1963). Subsequent decisions make
plain that this precept translates into an aﬃrmative duty to
disclose to defendants all potentially exculpatory evidence,
including impeachment evidence. See United States v. Bagley,
473 U.S. 667, 676 (1985). Because Brady material also “encom-
passes evidence ‘known only to police investigators and not
to the prosecutor,’” prosecutors have an aﬃrmative duty “to
learn of any favorable evidence known to the others acting on
the governmentʹs behalf in [a] case, including the police.”
Strickler v. Greene, 527 U.S. 263, 280–81 (1999) (quoting Kyles v.
Whitley, 514 U.S. 419, 437–38 (1995)). This “Brady rule,” the
Court has explained, is not intended “to displace the adver-
sary system as the primary means by which truth is uncov-
ered, but to ensure that a miscarriage of justice does not oc-
cur.” Bagley, 473 U.S. at 675.
    “While most commonly viewed as a prosecutor’s duty to
disclose to the defense,” it is settled that the duty imposed by
Brady “extends to the police and requires that they similarly
turn over exculpatory/impeaching evidence to the prosecu-
tor.” Carvajal v. Dominguez, 542 F.3d 561, 566 (7th Cir. 2008);
16                                        Nos. 18-2211 & 18-2232

see also Coleman v. City of Peoria, Illinois, 925 F.3d 336, 349 (7th
Cir. 2019).
    To prevail on a civil Brady-based due process claim against
a police oﬃcer, a plaintiﬀ must demonstrate that the evidence
in question was favorable to him, the police “suppressed” the
favorable evidence, and prejudice ensued because the sup-
pressed evidence was material. See Carvajal, 542 F.3d at 566–
67; see also Cairel v. Alderden, 821 F.3d 823, 832 & n.2 (7th Cir.
2016). Evidence is suppressed for Brady purposes if the “pros-
ecution failed to disclose evidence that it or law enforcement
was aware of before it was too late for the defendant to make
use of the evidence” and “the evidence was not otherwise
available to the defendant through the exercise of reasonable
diligence.” Boss v. Pierce, 263 F.3d 734, 740 (7th Cir. 2001).
    To satisfy Brady’s prejudice prong, a civil plaintiﬀ must
demonstrate that the withheld evidence was material, mean-
ing “there is a ‘reasonable probability’ that the result would
have been diﬀerent had the suppressed evidence been put be-
fore the jury.” Goudy v. Cummings, 922 F.3d 834, 842 (7th Cir.
2019) (quoting Kyles, 514 U.S. at 422). The Supreme Court has
made clear that Brady’s “reasonable probability” standard is
less onerous than the traditional preponderance standard. See
Kyles, 514 U.S. at 434. Indeed, “[t]he question is not whether
the defendant would more likely than not have received a dif-
ferent verdict with the evidence, but whether in its absence he
received a fair trial, understood as a trial resulting in a verdict
worthy of confidence.” Id. To make this determination, courts
must assess the cumulative eﬀect of all the suppressed evi-
dence “in the context of the entire record.” United States v.
Agurs, 427 U.S. 97, 112 (1976); see also Kyles, 514 U.S. at 460.
Nos. 18-2211 & 18-2232                                     17

   Turning to the merits, the plaintiﬀs argue that the defend-
ant oﬃcers failed to adhere to Brady’s mandate—and violated
their due process rights—by:
      Failing to disclose impeachment evidence of-
       fered by Rickedda Young;
      Failing to disclose the circumstances surround-
       ing Bryce Croft’s second statement;
      Failing to disclose the improper police tactics
       that produced Lautaurean Brown’s May 9, 2002
       statement;
      Failing to disclose the improper police tactics
       that produced Alex Dowthard’s May 31, 2002
       statement and, relatedly, failing to timely dis-
       close Dowthard’s jail calls; and
      Failing to disclose the circumstances surround-
       ing Sonya White’s statement implicating Ross in
       the murder.
   With the exception of the allegations involving Sonya
White, which lack support in the record, and the allegations
involving the improper police tactics used on Dowthard,
which lack admissible evidence in the record, we conclude
that the plaintiﬀs have come forward with enough evidence
to move forward with each of their alleged Brady violations
against particular defendants.
    Rickedda Young Testimony. The plaintiﬀs contend that
two of the defendants, Detectives Joseph Stevens and Scott
Mastroianni, committed a Brady violation by failing to dis-
close that Rickedda Young informed them that she saw Brown
and Dowthard immediately following the murder and they
18                                      Nos. 18-2211 & 18-2232

told her they did not see who shot at Dowthard’s mother’s
house and killed Hanson. For purposes of summary judg-
ment, the defendants do not dispute that this evidence was
favorable to the plaintiﬀs and that Stevens and Mastroianni
suppressed it by not including it in their police reports or oth-
erwise disclosing it to the prosecutors or plaintiﬀs. The de-
fendants nonetheless urge us to view the evidence as falling
short of Brady’s materiality threshold. Because the evidence
allows a contrary inference, we decline this invitation.
    As the district court saw it, Young’s statement was imma-
terial—and therefore its omission did not prejudice the plain-
tiﬀs—because “it merely echoed the fact that [Alex]
Dowthard and [Lautaurean] Brown had initially indicated
that they did not know who [fired] shot[s] [at] Dowthard’s
mother’s house.” The district court, in short, saw Young’s
statement as cumulative of information the jury heard and
knew.
    But this perspective reflects too narrow a view of the evi-
dence, divorced from favorable and indeed exculpatory infer-
ences available to the plaintiﬀs on these facts. The district
court correctly observed that the jurors learned that both
Brown and Dowthard initially told police they did not see the
shooters—in direct contradiction to their ultimate trial testi-
mony. What the court did not account for, though, was the
testimony explaining these inconsistencies. Dowthard, for ex-
ample, testified that he told police he did not know who killed
his nephew because he was on parole and was not supposed
to have a gun. Young’s statement—that immediately after the
shooting, Brown and Dowthard told her, a family member,
that they did not know who had just shot at them—would
have directly impeached Dowthard’s explanation for why his
Nos. 18-2211 & 18-2232                                          19

story changed. And the impeachment was on a point of sub-
stantial significance. Had the trial testimony included
Young’s statement, the jury could have concluded that
Dowthard in fact did not see who fired the shots into his
mother’s house. Put diﬀerently, the jury could have con-
cluded that Dowthard’s and Brown’s statements to Young im-
mediately following the murder were true—that, in fact, they
did not know who shot into Dowthard’s mother’s house—
and that their trial testimony (and Dowthard’s explanation of
his original statement to police) was false.
     Suppressed impeachment evidence “may not be material
if the State’s other evidence is strong enough to sustain confi-
dence in the verdict.” Smith v. Cain, 565 U.S. 73, 76 (2012). But
suppressed evidence takes on particular significance—and is
“plainly material”—where the prosecution’s case rests solely
on the credibility of an eyewitness. Id.
    That is the case here. No physical or forensic evidence
linked the plaintiﬀs to the Hanson murder. Rather, the State’s
case hinged on the reliability of what the prosecution insisted
was eyewitness testimony from Brown and Dowthard.
Rickedda Young’s suppressed evidence would have directly
impeached Brown and Dowthard’s testimony that they saw
the plaintiﬀs commit the murder—the central issue at trial.
Young’s statement also would have lent credibility to the
plaintiﬀs’ argument that Dowthard, the State’s key witness,
initially told the police the truth (that he did not see the shoot-
ing) but later lied during his trial testimony to garner personal
favor with the State. Based on these inferences, reasonably
available from the record, the plaintiﬀs came forward with
enough evidence to survive summary judgement on their the-
20                                     Nos. 18-2211 & 18-2232

ory that the defendant oﬃcers (in particular, Detectives Ste-
vens and Mastroianni) violated Brady by withholding Young’s
statement. The district court erred in concluding otherwise.
    Bryce Croft Evidence. What the record shows regarding
Bryce Croft is most troubling. In the summer of 2002—before
the plaintiﬀs’ criminal trials—Croft provided Detective
Palmer with firsthand information that someone other than
the plaintiﬀs committed the murder. This development,
Palmer has admitted, later led him to prepare a false state-
ment on behalf of Bryce Croft, which he then forced Croft to
sign. The statement was significant because it recanted the in-
formation Croft previously provided police about the alterna-
tive suspect (Casel Montgomery). Palmer did so—he has
stated under oath—not only knowing the statement was false,
but also for the sole purpose of neutralizing a witness who
had a meaningful chance of undermining the prosecution’s
case against the plaintiﬀs.
    The district court accepted that the plaintiﬀs knew nothing
of Detective Palmer’s misconduct before their criminal trials
or that Croft’s recantation was false. But it nonetheless con-
cluded that “the concealment of the coercion and fabrication
of Croft’s second statement did not prevent plaintiﬀs from
calling him as a witness at their trials” because “[e]ither side
could have called Croft and allowed the adversarial trial pro-
cess to flesh out the truth.”
    This conclusion too discounts the evidence, especially at
summary judgment. Nothing we see in the record shows that,
at the time of their criminal trials, the plaintiﬀs had any idea
that Croft’s recantation was the product of police coercion or
fabrication. And, without Detective Palmer’s admission, the
plaintiﬀs had no way to prove the recantation was false.
Nos. 18-2211 & 18-2232                                           21

    Due process entitled the plaintiﬀs to learn before their trial
what went on with Bryce Croft. See Avery v. City of Milwaukee,
847 F.3d 433, 443 (7th Cir. 2017) (explaining that the right to a
fair trial is implicated if the State fails to disclose “facts about
the coercive tactics used to obtain” a witness’s statement). Re-
member that Croft was not a fringe player for the plaintiﬀs’
defense. To the contrary, he was a witness the plaintiﬀs very
well may have called to assign responsibility for the Hanson
murder to someone else. Croft had given an initial statement
to the police saying that he had firsthand knowledge that Ca-
sel Montgomery—not the plaintiﬀs—was responsible for the
murder. But there was no way the plaintiﬀs would have run
the risk of calling Croft as a witness at their criminal trials in
the wake of his statement recanting that Montgomery was re-
sponsible for the murder. And that simple observation—as
Detective Palmer has since admitted—is precisely why he fal-
sified the recantation and then forced Croft to sign it. The
whole point was to neutralize Croft without the plaintiﬀs ever
knowing that Croft’s about-face was the fruit of police mis-
conduct. The plaintiﬀs have brought forth plenty here to
move forward on this alleged Brady violation.
    Lautaurean Brown’s Statement. We next consider the
plaintiﬀs’ contention that Detectives Palmer and Stevens vio-
lated Brady by failing to disclose the coercive tactics used to
extract Lautaurean Brown’s statement implicating them in
Hanson’s murder. The district court accepted that, when
viewed in the light most favorable to the plaintiﬀs, the evi-
dence showed that Brown’s May 9, 2002 statement (and his
corresponding trial testimony) implicating the plaintiﬀs was
the product of Palmer’s threat that he would go to jail if he
did not give a written statement incriminating the plaintiﬀs.
But from there the court concluded that the plaintiﬀs failed to
22                                     Nos. 18-2211 & 18-2232

identify adequate evidence to satisfy Brady’s prejudice ele-
ment because, during the plaintiﬀs’ retrial in 2015, Brown tes-
tified that the threat did not impact the accuracy of his state-
ment. We cannot agree.
    The district court’s reasoning eﬀectively required the
plaintiﬀs to accept that Brown’s testimony in 2002 and 2004
was true because he later said so. The proper Brady analysis
works a diﬀerent way. Regardless of whether Brown’s state-
ment (and resulting testimony) was true or false, Brady im-
posed a disclosure obligation: due process required disclo-
sure to the plaintiﬀs of the coercive tactics used to obtain
Brown’s statement. See Avery, 847 F.3d at 439. Armed with
that information, the plaintiﬀs could have contended, in their
cross examinations of Brown and during closing arguments,
that Brown’s testimony implicating the plaintiﬀs in the Han-
son murder was false—the fruit of police coercion. Put most
simply, a criminal defendant has a due process right to infor-
mation that may materially impeach the testimony of a state’s
witness. Indeed, that is the very promise—the essential pro-
tection—of Brady. Because it is undisputed that the defend-
ants failed to disclose the coercive tactics used to obtain
Brown’s statement, the district court erred by granting sum-
mary judgment on this alleged Brady violation.
    Alex Dowthard’s Jail Calls. Finally, the district court com-
pounded these errors by rejecting the plaintiﬀs’ contention
that an interrelated Brady violation occurred with the delayed
disclosure of the recordings of Alex Dowthard’s telephone
calls from Big Muddy River Correctional Center. Recall that
the tapes contain 40 hours of conversations Dowthard had
with his family and friends in May 2002, following his incar-
ceration on a parole violation. In the recorded conversations,
Nos. 18-2211 & 18-2232                                          23

Dowthard told his family and friends that he was not present
when his nephew was shot; he was threatened with addi-
tional charges if he failed to cooperate; he was physically
threatened by police; and he was coached on what to say to
police. Without question this evidence is both favorable and
material to the plaintiﬀs. The only issue, then, is whether the
tapes were suppressed within the meaning of Brady. The
plaintiﬀs have come forward with enough at summary judg-
ment showing the answer may well be yes.
    To establish that the tapes were suppressed, the plaintiﬀs
must show that the State “failed to disclose known evidence
before it was too late for [them] to make use of the evidence”
at their criminal trials. Collier v. Davis, 301 F.3d 843, 850 (7th
Cir. 2002). “The relevant inquiry,” we have emphasized, “is
not whether the [State] disclosed the potentially exculpatory
information at all, but whether [the criminal defendant] had
suﬃcient time to use any exculpatory information revealed to
him during trial.” Petty v. City of Chicago, 754 F.3d 416, 423 (7th
Cir. 2014).
     The record shows that the prosecution received the
Dowthard recordings from Rockford police on October 17,
2002—the Thursday before Anderson and Johnson’s trial. The
State produced the tapes to the plaintiﬀs’ (then defendants’)
attorneys the next day, a period that two Illinois courts con-
cluded was insuﬃcient to allow for meaningful review and
use of the tapes at trial. The plaintiﬀs contend, however, that
Detective Stevens—not the prosecutors—suppressed the
tapes by willfully withholding them from the prosecution un-
til the eve of trial.
    In most circumstances “a police oﬃcer’s Brady obligations
are discharged by disclosing material exculpatory evidence to
24                                      Nos. 18-2211 & 18-2232

the prosecutor, [because] it is the prosecutor’s responsibility
to turn the evidence over to defense counsel.” Beaman v.
Freesmeyer, 776 F.3d 500, 512 (7th Cir. 2015). Here, though, the
facts as they presently stand permit a diﬀerent conclusion.
The record shows that Detective Stevens requested
Dowthard’s jail calls on May 2, 2002. He testified that the jail
sent him the recorded calls piecemeal on 20 diﬀerent tapes,
and he then listened to each of them. Though we are unable
to discern with precision when Stevens actually received or
listened to each of the tapes, there are indications in the record
that he received them in May and June. In a supplemental po-
lice report dated September 9, 2002, for example, Stevens de-
scribed his work on the Hanson case in May 2002, noting that
“[w]hile Dowthard was in prison, [Stevens] received pack-
ages of cassette tapes which had recorded phone calls Alex
Dowthard made while incarcerated at Big Muddy River Cor-
rectional Center.” Dowthard testified that he was released
from custody at the end of June 2002, permitting the inference
that Detective Stevens possessed the jail tapes for at least three
months before Anderson and Johnson’s criminal trial yet
waited to disclose them until the Thursday before trial, while
also assuring the lead prosecutor that the calls contained
nothing relevant to the Hanson case.
   When we view the evidence in the light most favorable to
the plaintiﬀs—as we must on summary judgment—the rec-
ord allows the inference that, after receiving the tapes in May
and June 2002, Detective Stevens withheld the calls, waited
until the eve of trial to turn them over (when it was already
too late for the plaintiﬀs to use them), and may well have com-
pounded the delay by inaccurately describing their content
and significance when he eventually turned them over to the
prosecution. On this record, we conclude that there is enough
Nos. 18-2211 & 18-2232                                        25

here to infer that Stevens suppressed the Dowthard tapes
within the meaning of Brady. Of course, the ultimate facts may
come out diﬀerently at trial and fully absolve Detective Ste-
vens. Our conclusion is limited to observing that the record,
as it now stands, allows the plaintiﬀs to survive summary
judgment on this alleged Brady violation.
    For the sake of completeness, we briefly address an evi-
dentiary matter the parties have raised with respect to the
Dowthard tapes. The parties devote considerable attention to
the admissibility of the recordings. The district court con-
cluded that Dowthard’s calls could not be used as evidence in
opposition to summary judgment because they contain inad-
missible hearsay. See Gunville v. Walker, 583 F.3d 979, 985 (7th
Cir. 2009) (“[A] court may consider only admissible evidence
in assessing a motion for summary judgment.”). To the extent
that the plaintiﬀs seek to admit Dowthard’s statements on the
calls for their truth, we agree.
    But observing that the statements made on the recorded
calls may not be admissible for their truth under one or an-
other exception to the hearsay rule does not mean the evi-
dence is not relevant and admissible for another purpose. The
alternative purpose here is to establish the existence of a Brady
violation based on Detectives Stevens’s failure to disclose the
impeachment material contained on the tapes. To succeed on
this aspect of their due process claim, Anderson and Johnson
must show not that Dowthard was telling the truth during his
phone conversations with family and friends, but rather that
the plaintiﬀs could have used his statements for impeachment
purposes during their criminal trial—to undermine the cred-
ibility of testimony oﬀered by Dowthard. See 28 Wright &
Gold, Federal Practice and Procedure § 6206 at 593 (2012)
26                                      Nos. 18-2211 & 18-2232

(“Where a prior inconsistent statement is oﬀered only to im-
peach, it is not hearsay since it merely shows the witness is
unreliable and says nothing about the truth of the facts as-
serted in the statement.”).
    To the extent that the parties debate the authenticity of the
Dowthard tapes, we note only that, as best we can tell, no one
questions whether the tapes came from the State and reflect
Dowthard’s voice and telephone discussions while incarcer-
ated at Big Muddy. And what we see in the summary judg-
ment record are certified transcripts of the recorded calls (just
as a deposition transcript would be certified), and there too
nobody seems to say the certification is false. We have no rea-
son, in short, to question that the plaintiﬀs have suﬃciently
authenticated the tapes and transcripts to allow us to consider
their impeachment value for purposes of assessing this aspect
of their Brady claim.
     B. Due Process Claim: Fabricated Evidence
    In their amended complaint, the plaintiﬀs also alleged that
the oﬃcers fabricated a laundry list of evidence. Those allega-
tions extend to Alex Dowthard’s and Lautaurean Brown’s
statements (and subsequent trial testimony) implicating the
plaintiﬀs in Hanson’s murder as well as Bryce Croft’s recan-
tation. While we agree that the plaintiﬀs brought forward ev-
idence of coercion, we see no error with the district court dis-
allowing the due process claim to go forward on a theory of
fabricated evidence with one limited exception as it pertains
to Detective Palmer.
   It is well-established that “a police oﬃcer who manufac-
tures false evidence against a criminal defendant violates due
process if that evidence is later used to deprive the defendant
Nos. 18-2211 & 18-2232                                        27

of [his] liberty in some way.” Whitlock v. Brueggemann, 682
F.3d 567, 580 (7th Cir. 2012). To establish such a violation, the
plaintiﬀs must demonstrate not only that the defendant oﬃc-
ers “created evidence that they knew to be false,” Petty, 754
F.3d at 423, but also that the evidence was used “in some way”
to deprive them of liberty, Whitlock, 682 F.3d at 580.
    The plaintiﬀs’ primary contention is that the defendant of-
ficers coerced the prosecution’s two key witnesses, Dowthard
and Brown, to give statements implicating the plaintiﬀs that
the defendants knew were false, with the statements then be-
ing used to convict the plaintiﬀs of the Hanson murder. Be-
ginning with Brown, the plaintiﬀs assert that Detectives
Palmer and Stevens secured a false statement blaming Ander-
son, Johnson, and Ross for Hanson’s murder by threatening
Brown with jail time if he failed to cooperate and detaining
him for more than ten hours. They also contend that Palmer
and Stevens, along with Detective Theo Glover, coerced
Dowthard into falsely implicating the plaintiﬀs, this time
through physical force and by threatening him with addi-
tional charges if he failed to cooperate. And, with respective
to both Dowthard and Brown, the plaintiﬀs maintain that De-
tective Palmer instructed both witnesses to testify consistently
with their statements, even though he knew those statements
were false.
    As a threshold matter, we agree that the record shows a
genuine and unresolved dispute about whether the police co-
erced Brown and Dowthard to provide statements blaming
the plaintiﬀs for Hanson’s murder. But coercion and fabrica-
tion are not synonyms, and we have stressed that “[an allega-
tion] that an oﬃcer coerced a witness to give incriminating
evidence does not, at least standing alone, violate the wrongly
28                                      Nos. 18-2211 & 18-2232

convicted person’s due-process rights.” Avery, 847 F.3d at 439.
Even more specifically, we have drawn a line between coerced
testimony—“testimony that a witness is forced by improper
means to give… [it] may be true or false”—and fabricated tes-
timony—which is “invariably false.” Fields v. Wharrie, 740
F.3d 1107, 1110 (7th Cir. 2014). Only the latter supports a due
process claim, and even then, only if the record shows that the
oﬃcers “created evidence they knew to be false.” Avery, 847
F.3d at 439; see also Whitlock, 682 F.3d at 584 (explaining that
“[c]oercively interrogating witnesses, paying witnesses for
testimony, and witness-shopping may be deplorable, and
these tactics may contribute to wrongful convictions, but they
do not necessarily add up to a constitutional violation even
when their fruits are introduced at trial” because “[e]vidence
collected with these kinds of suspect techniques, unlike falsi-
fied evidence and perjured testimony, may turn out to be
true”).
   The plaintiﬀs have not brought forth enough evidence to
create a genuine material dispute as to whether Detectives
Stevens or Glover knew that Brown and Dowthard’s state-
ments implicating the plaintiﬀs were false as required to
maintain a due process claim premised on a theory of evi-
dence fabrication. But we reach a diﬀerent conclusion with re-
spect to Detective Palmer.
    The plaintiﬀs insist that the record shows more than mere
coercion because Detective Palmer admitted that he knew that
Brown and Dowthard’s statements were false and nonethe-
less instructed them to testify consistent with these false state-
ments at the plaintiﬀs’ criminal trials. See Fields, 740 F.3d at
1112 (explaining that investigators fabricated evidence when
Nos. 18-2211 & 18-2232                                        29

they “told witnesses what to say knowing that what the [wit-
ness] was telling them was false”). Indeed during the state
post-conviction proceedings, Palmer repeatedly shared his
belief that Anderson, Johnson, and Ross did not shoot Demar-
cus Hanson—and that Dowthard’s claim that he witnessed
the plaintiﬀs shoot at his mother’s house was not true. And,
perhaps most critical to our analysis, Palmer testified that, de-
spite this belief, he instructed Dowthard and Brown to testify
consistent with their written statements implicating the plain-
tiﬀs. Against the backdrop of Palmer’s admissions of wrong-
doing—not an everyday occurrence—it is very diﬃcult to
conclude that the plaintiﬀs have not done enough to survive
summary judgment on this dimension of their due process
claim.
    This conclusion finds additional support in the record.
When deposed in this matter, for example, Detective Palmer
exercised his Fifth Amendment right against self-incrimina-
tion when asked whether he told Brown and Dowthard to tes-
tify consistent with their statements “even though [he] be-
lieve[d] their statements [were] not truthful.” The Fifth
Amendment permits an adverse inference against parties in
civil actions when they refuse to testify in response to proba-
tive evidence against them. See Baxter v. Palmigiano, 425 U.S.
308, 318 (1976). Based on the record before us, and upon com-
bining the weight of Palmer’s admissions during the state
post-conviction proceedings with this adverse factual infer-
ence, we conclude that the plaintiﬀs have carried their sum-
mary judgment burden on their allegation that Detective
Palmer fabricated Brown and Dowthard’s statements. Palmer
did so by coercing the witnesses to give statements he be-
lieved were false—and this evidence was used to deprive the
plaintiﬀs of their liberty when Palmer then instructed Brown
30                                      Nos. 18-2211 & 18-2232

and Dowthard to testify consistent with these allegedly false
statements.
    We turn next to the allegations involving Bryce Croft.
Again, the plaintiﬀs maintain that Detective Palmer drafted a
statement for Croft to sign which falsely recanted the infor-
mation he previously provided about Casel Montgomery’s
involvement in the murder. Palmer’s actions, the plaintiﬀs
contend, prohibited them from presenting evidence of an al-
ternate suspect through Croft because, if called as a witness,
he would have been impeached by his false recantation.
While this description of events finds support in the record,
the plaintiﬀs cannot show that the prosecution used Croft’s
second statement (the one prepared by Palmer) to convict any
of the plaintiﬀs. Summary judgment, therefore, was appropri-
ate as it pertains to the plaintiﬀs’ evidence fabrication theory.
                               III
   The plaintiﬀs’ amended complaints are expansive—nam-
ing nine defendants and advancing nine separate claims. On
appeal, their arguments are equally sprawling, advancing nu-
merous claims against numerous parties and raising multiple
legal issues. Based upon our thorough review of the record
and the parties’ briefs, we have focused only on those issues
we believe warrant discussion and on those aspects of the
plaintiﬀs’ claims that survive summary judgment. We have
done so in part to aid and sharpen the focus of the proceed-
ings as the case returns to the district court.
   In furtherance of this eﬀort, we conclude by recapping
which of the plaintiﬀs’ claims (or aspects of claims) may pro-
ceed against which defendants on remand.
Nos. 18-2211 & 18-2232                                         31

    Beginning with Count I, we aﬃrm the entry of summary
judgment for the defendants on the plaintiﬀs’ evidence fabri-
cation allegations with respect to all defendants except Detec-
tive Doug Palmer, and only then as it pertains to the testi-
mony of Brown and Dowthard. On this same count, the plain-
tiﬀs may proceed with a due process claim rooted in each of
following alleged Brady violations:
      Failure to disclose impeachment evidence of-
       fered by Rickedda Young: defendants Joseph
       Stevens and Scott Mastroianni;
      Failure to disclose the circumstances surround-
       ing Bryce Croft’s statement: defendant Doug
       Palmer;
      Failure to disclose the improper police tactics
       that produced Lautaurean Brown’s statement:
       defendants Joseph Stevens and Doug Palmer;
       and
      Failure to timely disclose the recordings of Alex
       Dowthard’s jailhouse telephone calls: defend-
       ant Joseph Stevens.
    As for the remaining defendants named in Count I (on ei-
ther theory), we aﬃrm the entry of summary judgment in fa-
vor of defendants Theo Glover, Dominic Iasparro, James Ran-
dall, and Torrey Regez because the plaintiﬀs have failed to set
forth any arguments or identify any evidence that any of these
oﬃcers engaged in any of the alleged due process violations.
   Turning to Count II (failure to intervene), Count III (con-
spiracy), and Count VII (supervisor liability), the district court
concluded that the defendants necessarily were entitled to
summary judgment owing to its determination that plaintiﬀs
32                                      Nos. 18-2211 & 18-2232

failed to bring forth enough evidence to support their Brady
and fabrication allegations. In these circumstances, and espe-
cially given the expanse and complexity of the factual record,
remand is appropriate to allow the district court to consider
each of these claims in the first instance—and to determine
whether they may proceed and, if so, against which defend-
ants.
    The district court also granted summary judgment on
Count VIII (§ 1983 malicious prosecution) and Count IX (Illi-
nois malicious prosecution). We aﬃrm this aspect of the dis-
trict court’s judgment. Beginning with the § 1983 claim, the
plaintiﬀs’ amended complaint alleges that the defendant of-
ficers violated their rights under the Fourth and Fourteenth
Amendments by improperly subjecting them to judicial pro-
ceedings without probable cause. But “[t]here is no such thing
as a constitutional right not to be prosecuted without proba-
ble cause.” Manuel v. City of Joliet, Illinois, 903 F.3d 667, 670
(7th Cir. 2018) (quoting Serino v. Hensley, 735 F.3d 588, 593 (7th
Cir. 2013)). There is, however, “a constitutional right not to be
held in custody without probable cause,” id., and the Supreme
Court has “ma[de] clear that the Fourth Amendment, not the
Due Process Clause, governs a claim for wrongful pretrial de-
tention,” Lewis v. City of Chicago, 914 F.3d 472, 475 (7th Cir.
2019) (citing Manuel v. City of Joliet, Illinois, 137 S. Ct. 911
(2017)).
    The plaintiﬀs do not assert they were subjected to pretrial
detention (though evidence in the record suggests they
were)—but even if they had, their claim would still fail be-
cause it hinges upon showing the absence of probable cause
to support their arrests and confinement. The record supports
Nos. 18-2211 & 18-2232                                        33

the district court’s conclusion that at least some of the defend-
ant oﬃcers reasonably believed that the plaintiﬀs were guilty
of murder based on the accounts given by Dowthard and
Brown. And it cannot reasonably be disputed that the written
statements of Dowthard and Brown provided probable cause
to support the arrests. Summary judgment, therefore, was ap-
propriate on the plaintiﬀs’ federal claim. Because an Illinois
claim for malicious prosecution likewise requires the absence
of probable cause, the district court properly granted sum-
mary judgment on this claim as well. See Johnson v. Saville, 575
F.3d 656, 659 (7th Cir. 2009) (identifying the elements of a ma-
licious prosecution claim under Illinois law).
    Finally, the district court concluded that the City of Rock-
ford was entitled to summary judgment on Count XI (re-
spondeat superior) and Count XII (indemnification) because
the plaintiﬀs failed to maintain a claim against any defendant
police oﬃcer. In light of our conclusion regarding the poten-
tial liability of certain individual oﬃcers, the entry of sum-
mary judgment on these claims was likewise premature. We
leave it to the district court to evaluate these claims on the
merits in the first instance on remand. For the sake of com-
pleteness, however, we note that the district court rejected the
plaintiﬀs’ claims against the City premised on a Monell theory
of liability. Because the plaintiﬀs failed to challenge this as-
pect of the district court’s ruling, we consider this argument
waived and the plaintiﬀs may not seek to revive this aspect of
their claims on remand.
   For all of these reasons, we AFFIRM in part, REVERSE in
part, and REMAND for further proceedings.